MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                      FILED
the defense of res judicata, collateral                                      May 29 2020, 11:02 am

estoppel, or the law of the case.                                                 CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
P. Jeffrey Schlesinger                                  Caroline G. Templeton
Office of the Public Defender Appellate                 Deputy Attorney General
Division                                                Indianapolis, Indiana
Crown Point, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Lavardis L. Casey,                                      May 29, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-35
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Diane R. Boswell,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        45G03-1509-F1-7



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020                            Page 1 of 16
                                          Case Summary
[1]   On the morning of September 8, 2015, Lavardis Casey was involved in a road-

      rage incident wherein he struck an individual riding a motor bike, causing the

      individual to be thrown from his bike and suffer significant permanent injuries.

      Casey was subsequently charged under Cause Number 45G03-1509-F1-7

      (“Cause No. F1-7”) with a number of crimes in connection to the incident,

      including Level 5 felony battery with serious bodily injury. He was also alleged

      to be a habitual offender. Casey pled guilty to the Level 5 felony battery charge

      and admitted that he was a habitual offender. In exchange, the State dismissed

      a number of other charges, including the remaining charges filed in Cause No.

      F1-7 and charges filed under Cause Number 45G03-1510-F6-187 (“Cause No.

      F6-187”). The trial court accepted Casey’s guilty plea and sentenced him to a

      term of five years for his Level 5 felony conviction, enhanced by five years by

      virtue of his status as a habitual offender, for an aggregate ten-year sentence.

      On appeal, Casey contends that the trial court abused its discretion in

      sentencing him and that is sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   At approximately 6:05 a.m. on September 8, 2015, Casey was driving a 2001

      black Chevrolet Cavalier with Rachel Botts as his passenger. As Casey and

      Botts traveled south on Cleveland Street near 41st Avenue in Gary, they came

      into contact with Shawn Johnson, whom both knew. Johnson, who was riding

      on a motor bike, passed Casey’s vehicle and kicked Casey’s mirror. Casey

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 2 of 16
      reacted by “chasing [Johnson] in an attempt to run him down and injure him.”

      Appellant’s App. Vol. II p. 121.


[3]   Casey chased Johnson down Cleveland Street to West 47th Avenue and down

      several side streets. Botts later reported that during the chase, Casey and

      Johnson “were driving at speeds of at least 70 miles per hour and disregarding

      traffic control devices and signs.” Appellant’s App. Vol. II p. 121. At some

      point, Casey struck the rear of Johnson’s motor bike, almost causing Johnson to

      lose control of the bike. Johnson then “disappeared” and Botts pleaded with

      Casey “to let him go and to let the situation be.” Appellant’s App. Vol. II p.

      121.


[4]   Casey, however, did not comply with Botts’s request to “let the situation be.”

      Appellant’s App. Vol. II p. 121. Instead, he went to a home located on West

      45th Avenue where he knew Johnson’s friend “Rico” lived, believing that

      Johnson “would show up there.” Appellant’s App. Vol. II p. 121. After

      waiting for Johnson at the home for approximately five minutes, Casey

      “proceeded to take Botts home.” Appellant’s App. Vol. II p. 121. Johnson

      subsequently reappeared and again drove around Casey’s vehicle “and got in

      front of him.” Appellant’s App. Vol. II p. 121.


[5]   Casey re-engaged the chase, with both Casey and Johnson again traveling at a

      high rate of speed. Casey eventually caught up to Johnson and, for a second

      time, struck the back of Johnson’s motor bike. This time, Johnson lost control

      of the bike and “struck a concrete driveway embankment which launched [him]


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 3 of 16
      in the air” before landing on the ground. Appellant’s App. Vol. II p. 121.

      Casey did not stop to render aid to Johnson or call 911.


[6]   A witness to the incident notified police and when investigating officers arrived

      at the scene, Johnson indicated that he had been “rammed off the road by a

      black vehicle by a guy named Dingo.” Appellant’s App. Vol. II p. 122.

      Johnson was then transported to the hospital and was later airlifted to Christ

      Advocate Hospital in Oaklawn, Illinois. As a result of the incident, Johnson

      suffered a severe spinal injury and is permanently a paraplegic. Casey “is

      known by the nickname ‘Dingo.’” Appellant’s App. Vol. II p. 122.


[7]   On September 14, 2015, the State charged Casey under Cause No. F1-7 with

      ten counts, including, inter alia, Level 5 felony battery resulting in serious bodily

      injury. On or about March 13, 2017, the State amended the charging

      information, alleging Case to be a habitual offender. On October 15, 2019,

      Casey and the State entered into a plea agreement under the terms of which

      Casey agreed to plead guilty to Level 5 felony battery resulting in serious bodily

      injury and admit to being a habitual offender. In exchange for Casey’s guilty

      plea, the State agreed to dismiss the remaining charges filed under Cause No.

      F1-7 and two counts of Level 6 felony intimidation that were filed under Cause

      No. F6-187.1 Sentencing was left to the discretion of the trial court. On




      1
        The intimidation charges related to the charges brought under Cause No. F1-7 as the “intimidation
      allegedly occurred in an effort to prevent a witness from reporting what the witness heard or observed to the
      police.” Appellant’s App. Vol. II p. 45.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020                        Page 4 of 16
      December 5, 2019, the trial court accepted Casey’s guilty plea, entered a

      judgment of conviction for Level 5 felony battery resulting in serious bodily

      injury, found Casey to be a habitual offender, and sentenced Casey to an

      aggregate ten-year term of incarceration.



                                Discussion and Decision
[8]   Casey challenges his ten-year sentence on appeal, arguing both that the trial

      court abused its discretion in sentencing him and that his sentence is

      inappropriate.


                                     I. Abuse of Discretion
[9]   Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

      (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

      logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.” Id.

      (quotation omitted).

              We review for an abuse of discretion the court’s finding of
              aggravators and mitigators to justify a sentence, but we cannot
              review the relative weight assigned to those factors. When
              reviewing the aggravating and mitigating circumstances
              identified by the trial court in its sentencing statement, we will
              remand only if the record does not support the reasons, or the
              sentencing statement omits reasons that are clearly supported by


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 5 of 16
               the record, and advanced for consideration, or the reasons given
               are improper as a matter of law.


       Baumholser v. State, 62 N.E.3d 411, 416 (Ind. Ct. App. 2016) (internal citations

       and quotations omitted). A single aggravating circumstance may be sufficient

       to enhance a sentence. Id. at 417.


[10]   In sentencing Casey, the trial court found the following aggravating factors: (1)

       Casey’s prior criminal history; and (2) the nature and circumstances of the

       crime, including that the incident was the result of an episode of road rage

       during which Casey had lain in wait for Johnson and demonstrated a depraved

       indifference to Johnson’s life. The trial court also found the fact that Casey has

       the capacity to be a law-abiding citizen to be a mitigating factor. In challenging

       his sentence, Casey claims that the trial court abused its discretion by failing to

       find the following to be mitigating factors: (1) his value to the community, (2)

       the fact that Johnson induced the incident, (3) his remorse, and (4) the fact that

       he accepted responsibility for his actions by pleading guilty.


                                        A. Mitigating Factors
[11]   Although a sentencing court must consider all evidence of mitigating factors

       offered by a defendant, the finding of mitigating factors rests within the court’s

       discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). A trial court is

       neither required to find the presence of mitigating factors, Fugate v. State, 608
N.E.2d 1370, 1374 (Ind. 1993), nor obligated to explain why it did not find a

       factor to be significantly mitigating. Sherwood v. State, 749 N.E.2d 36, 38 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 6 of 16
       2001). “A court does not err in failing to find mitigation when a mitigation

       claim is highly disputable in nature, weight, or significance.” Henderson, 769
N.E.2d at 179 (internal quotations omitted).


[12]   While Indiana law “mandates that the trial judge not ignore facts in the record

       that would mitigate an offense, and a failure to find mitigating circumstances

       that are clearly supported by the record may imply that the trial court failed to

       properly consider them,” Sherwood, 749 N.E.2d at 38, an allegation that the trial

       court failed to find a mitigating factor requires the defendant to establish that

       the mitigating evidence is both significant and clearly supported by the record.

       Carter v. State, 711 N.E.2d 835, 838 (Ind. 1999). Furthermore, “the trial court is

       not required to weigh or credit the mitigating evidence the way appellant

       suggests it should be credited or weighed.” Fugate, 608 N.E.2d at 1374.


                                          1. Value to Community

[13]   Casey asserts that the trial court abused its discretion in failing to find his value

       to his community to be a mitigating factor. In support of this assertion, Casey

       points to the testimony of his neighbor Albert Opalko, who testified that Casey

       was an asset to the neighborhood. Specifically, Opalko testified that Casey had

       cleaned an alley in the neighborhood and does “all the shoveling” for

       neighbors. Sent. Tr. p. 18. Casey also pointed to letters written to the court by

       his friends and neighbors explaining that Casey is an asset to the neighborhood

       because in addition to keeping his own property clean, Casey helps the

       neighborhood by cleaning up debris around abandoned houses and assisting

       neighbors in need.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 7 of 16
[14]   Despite Casey’s claim to the contrary, the record reveals that the trial court

       considered this proffered mitigating factor. In its oral sentencing statement, the

       trial court stated the following:


               You have since this incident tried to lead a law[-]abiding life.
               Your witness today spoke to that effect. Your neighbors think
               you are an excellent … think that you are an excellent neighbor,
               and you probably are. I don’t doubt them at all. You probably
               are an asset to your community, but there are consequences to be
               had for your actions, and we can’t overlook those.


       Sent. Tr. p. 32. The trial court’s statement clearly demonstrates that the trial

       court considered the fact that neighbors considered Casey to be an asset to the

       community but did not assign this fact any significant mitigating weight. The

       trial court was not required to weigh or credit the proffered mitigating evidence

       the way Casey suggests it should be credited or weighed. See Fugate, 608
N.E.2d at 1374. The trial court did not abuse its discretion in failing to find

       Casey’s claimed value to his community to be a significant mitigating factor.


                                      2. Incident Induced by Victim

[15]   Casey also asserts that the trial court abused its discretion in failing to find the

       fact that Johnson had induced the incident to be a mitigating factor. Indiana

       Code section 35-38-1-7.1(b)(3) provides that the trial court may consider the fact

       that the “victim of the crime induced or facilitated the offense” to be a

       mitigating factor. As was the case with the preceding factor, the record reveals

       that the trial court considered the proffered factor but did not assign it the

       weight or significance claimed by Casey.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 8 of 16
[16]   In discounting Casey’s reliance on the fact that Johnson had induced the

       altercation, the trial court emphasized that Casey had had the opportunity to

       disengage from the altercation and calm down prior to injuring Johnson.

       Specifically, the trial court stated “what I’m getting at is that he had a cooling-

       off period. He had -- he laid in wait for this young man to come back.” Sent.

       Tr. p. 24. The trial court further stated that “[w]hen you lost sight of him, you

       sat and you waited for him to show up again at his house, or at some location

       you waited … you waited for him, and then you left and you saw him again

       and you continued this altercation.” Sent. Tr. pp. 31–32. Thus, the trial court

       acknowledged that while Johnson may have induced the original altercation,

       Casey had decided to re-engage and further the altercation after a cooling-off

       period. Again, the trial court was not required to give this proffered factor the

       same significance or weight as argued by Casey. See Fugate, 608 N.E.2d at

       1374. The trial court did not abuse its discretion in failing to find the fact that

       Johnson had induced the original altercation to be a significant mitigating

       factor.


                                                  3. Remorse

[17]   Casey asserts that the trial court abused its discretion in failing to find his

       remorse to be a mitigating factor. “Remorse may properly be considered as a

       mitigating factor.” Singer v. State, 674 N.E.2d 11, 17 (Ind. Ct. App. 1996).

       “However, the Indiana Supreme Court has held that a trial court’s

       determination of a defendant’s remorse is similar to a determination of

       credibility.” Stout v. State, 834 N.E.2d 707, 711 (Ind. Ct. App. 2005) (citing

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 9 of 16
       Pickens v. State, 767 N.E.2d 530, 535 (Ind. 2002)). “As such, without evidence

       of some impermissible consideration by the trial court, a reviewing court will

       accept its determination as to remorse.” Id. “[T]he trial court is in the best

       position to judge the sincerity of a defendant’s remorseful statements.” Id.


[18]   In this case, Casey expressed remorse for his actions, stating as follows:

               Yes, Your Honor. I would like to address the Court in saying
               that I’m truly sorry for the accident that I played a part in which
               happened to Shawn Johnson. I do take full responsibility. I am
               completely -- I completely know that because of my actions of
               not just stopping my vehicle and calling the police, that I sudden
               [sic] went from being the victim to the defendant. Because of my
               actions, I am here before you now. I know this case has been
               going on for some time now. I would like to -- the Court to take
               it in my consideration that I have been a law[-]abiding citizen
               and one who is providing for my children. Your Honor, I know
               that I can and will continue to be. The last thing I want to say is
               to Shawn Johnson and his family that I truly -- that I’m truly
               sorry. When I left my home that morning, my intentions were
               not to cause any harm to anyone. I do respectfully -- I do respect
               human life.


       Sent. Tr. p. 30. The trial court acknowledged Casey’s claimed remorse but did

       not assign it same weight and significance as Casey. The trial court noted that

       while Casey indicated that he was sorry for the “accident,” the facts did not

       support Casey’s claim that Johnson’s injuries were caused by an accident.

       Specifically, the trial court stated as following:


               I want to say to you, Mr. Casey, you -- when you spoke on your
               own behalf, you said you were sorry for the accident. The Court
               wants to remind you that this was no accident, okay? This was
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 10 of 16
               an intentional act. Now, you didn’t intend the consequences,
               okay? I’m not saying that you wanted [Johnson] to be injured in
               the way that he was injured, but this was an intentional act. You
               were angry with him, and rightfully so, okay? He had damaged
               your car. You were angry about that, but your response to that
               was far too great. You said it yourself, you could have called the
               police. You knew who he was. You could have identified him
               and said he broke the thing on your car, the rear-view mirror on
               your car, not rear-view -- the outside mirror on your car. You
               could have done that, but instead you pursued him in a chase.…
               This was no accident. This was no accident, okay? Intentional
               and depraved. You gave no thought to what would happen if
               you hit him with that car. I’m assuming you didn’t because I
               think if you had thought about, oh, I could hit him, push him
               over in the ditch, break his spine and he’d be incapacitated, he’d
               be dead or handicapped for the rest of his life, you would have
               said I don’t want to do that. I’m assuming you would have said
               that.


       Sent. Tr. pp. 31–32. Further, although Casey expressed remorse, he also

       continued to lay blame for the incident on Johnson. The trial court, being in

       the best position to judge Casey’s credibility as to his stated remorse, Stout, 834
N.E.2d at 711, was not required to assign the same weight and significance to

       Casey’s claimed remorse as Casey. See Fugate, 608 N.E.2d at 1374. The trial

       court did not abuse its discretion in failing to find Casey’s claimed remorse to

       be a significant mitigating factor.


                                                4. Guilty Plea

[19]   Casey also asserts that the trial court abused its discretion in failing to find his

       guilty plea to be a significant mitigating factor. “[T]he significance of a guilty

       plea as a mitigating factor varies from case to case.” Anglemyer, 875 N.E.2d at

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 11 of 16
       221. For example, “[a] guilty plea saves significant court resources, and where

       the State reaps such substantial benefits from the defendant’s act of pleading

       guilty, the defendant deserves to have a substantial benefit returned.” Patterson

       v. State, 846 N.E.2d 723, 729 (Ind. Ct. App. 2006). “However, a trial court does

       not abuse its discretion by not finding a guilty plea as a mitigating factor when a

       defendant receives substantial benefits for pleading guilty.” Id.


[20]   Here, in exchange for Casey’s plea of guilty to Level 5 felony battery with

       serious bodily injury and admission that he is a habitual offender, the State

       agreed to drop eight other felony charges, including a charge of Level 1 felony

       attempted murder, and three other misdemeanor charges. Therefore, Casey

       received a substantial benefit from his decision to plead guilty. In this case the

       decision to plead guilty clearly is a pragmatic decision, rather than an

       acceptance of guilt, given that the State was prepared to present both witness

       testimony and video evidence proving that Casey was the individual responsible

       for Johnson’s injuries. See Primmer v. State, 857 N.E.2d 11, 16 (Ind. Ct. App.

       2006) (providing that a guilty plea may also be considered less significant if

       there was substantial admissible evidence of the defendant’s guilt). Given the

       pragmatic nature of Casey’s plea coupled with the substantial benefit received

       by Casey in exchange for his guilty plea, we cannot say that the trial court

       abused its discretion in failing to find Casey’s guilty plea to be a significant

       mitigating factor.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 12 of 16
                             II. Appropriateness of Sentence
[21]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (internal quotation omitted). The defendant bears the burden of

       persuading us that his sentence is inappropriate. Sanchez v. State, 891 N.E.2d
174, 176 (Ind. Ct. App. 2008).


[22]   The trial court sentenced Casey to a term of five years for his Level 5 felony

       conviction, enhanced by five years as a result of his status as a habitual

       offender, for an aggregate ten-year sentence. A person who commits a Level 5

       felony “shall be imprisoned for a fixed term of between one (1) and six (6)

       years, with the advisory sentence being three (3) years.” Ind. Code § 35-50-2-

       6(b). “The court shall sentence a person found to be a habitual offender to an

       additional fixed term that is between … two (2) years and six (6) years, for a

       person convicted of” a Level 5 felony. Ind. Code § 35-50-2-8(i). Pursuant to

       these statutes, the trial court could have sentenced Casey to an aggregate term

       of between three and twelve years. Thus, in sentencing Casey to an aggregate

       ten-year sentence, the trial court did not impose a maximum sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 13 of 16
[23]   In arguing that his ten-year sentence is inappropriate in light of the nature of his

       offense, Casey


               concedes that the nature of the offense was serious in that
               [Johnson] suffered injuries which rendered him a paraplegic. As
               argued previously, however, Johnson initiated the confrontation
               between the two men. Casey testified that he did not intend to
               harm anyone when the day began. These factors mitigate the
               nature of the offense despite the injuries Johnson suffered.


       Appellant’s Br. p. 12 (internal record citation omitted). The State counters

       Casey’s mitigation of the seriousness of his actions by arguing as follows:


               In response to Johnson damaging his side mirror, the then 38-
               year-old Casey engaged in a hunt to run Johnson down and hurt
               him. Casey struck Johnson’s rear tire once, but [he was] not
               satisfied with that because Johnson managed to regain control, so
               Casey drove to a friend of Johnson’s house in an attempt to
               ambush Johnson. When Casey found Johnson, Casey rammed
               Johnson again, this time causing Johnson to lose control and
               crash. As a result, of the crash Johnson is now a paraplegic.
               Johnson is no longer able to live independently and relies on his
               sister for care. Casey’s relentless pursuit of Johnson and the
               degree of Johnson’s permanent, severe injury are far beyond the
               acts necessary to establish this crime.


       Appellee’s Br. pp. 12–13. We conclude that the State’s argument accurately

       depicts the serious nature of Casey’s crime. Furthermore, while it may be true

       that Johnson initiated the altercation by kicking Casey’s mirror, Casey had the

       opportunity to disengage from the altercation but instead chose to search and

       lay in wait for Johnson before re-engaging in the altercation. Casey’s actions


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 14 of 16
       were very serious in nature and demonstrated a complete lack of respect and

       concern for Johnson’s life.


[24]   With respect to his character, Casey argues that the testimony of and letters

       from neighbors demonstrated that he is “a caring individual who support[s] his

       friends and neighbors and [is] an asset to his community.” Appellant’s Br. p.

       12. We acknowledge that Casey may have the potential to be a caring, helpful,

       and law-abiding neighbor. However, his actions also demonstrated that he is

       quick to succumb to extreme anger and has a propensity for violence. Casey

       also acknowledges that he has a significant criminal history but argues that his

       last conviction occurred six years prior to the commission of the instant offense

       and that he successfully followed the rules of his pre-trial electronic monitoring.

       While Casey may have successfully refrained from criminal activity for a

       relatively short period of time and followed the rules of his pretrial electronic

       monitoring, his criminal history nevertheless reflects poorly on his character.


[25]   “When considering the character of the offender, one relevant fact is the

       defendant’s criminal history.” Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

       App. 2013). “The significance of criminal history varies based on the gravity,

       nature, and number of prior offenses in relation to the current offense.” Id.

       Further, allegations of prior criminal activity need not be reduced to conviction

       before they may be properly considered by a sentencing court. Harlan v. State,

       971 N.E.2d 163, 170 (Ind. Ct. App. 2012).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 15 of 16
[26]   In a twenty-three-year period, between 1994 and 2017, Casey was arrested

       twenty-six times. Since 1996, eight of Casey’s arrests “have been for things that

       were violence related, and then about seven of his arrests have been for drug

       dealing.” Sent. Tr. p. 13. From those arrests, Casey has been convicted a total

       of fifteen times, amassing eight felony and seven misdemeanor convictions.

       Casey’s convictions for violent offenses include prior acts of battery and

       domestic battery. He also had amassed a number of convictions for resisting

       law enforcement and for reckless and disorderly conduct. Further, on at least

       one occasion, Casey’s probation had been unsuccessfully terminated.


[27]   Casey was thirty-eight years old at the time of the incident. While he might

       have shown the ability to refrain from engaging in criminal history for a short

       period of time prior to committing the instant criminal behavior, Casey’s

       criminal history demonstrates that for the vast majority of his adult life, he has

       failed to follow the laws of both this state and the State of Illinois. Further,

       even though presented with the opportunity to stop and disengage, Casey chose

       to re-engage in dangerous and reckless actions that ultimately resulted in serious

       injury to Johnson. Given the serious nature of his offense and evidence of poor

       character, Casey has failed to convince us that his aggregate ten-year sentence is

       inappropriate. See Sanchez, 891 N.E.2d at 176 (“The defendant bears the

       burden of persuading us that his sentence is inappropriate.”).


[28]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-35 | May 29, 2020   Page 16 of 16